Case: 22-50019     Document: 00516402635         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 21, 2022
                                  No. 22-50019
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Paul Anthony Riojas,

                                                           Petitioner—Appellant,

                                       versus

   Department of the Army; John E. Whitley, Secretary of the
   Army,

                                                         Respondents—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:20-CV-1054


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Paul Anthony Riojas appeals the judgment of the district court
   dismissing his collateral attack on his court-martial conviction. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50019      Document: 00516402635           Page: 2     Date Filed: 07/21/2022




                                     No. 22-50019


          Riojas pleaded guilty to and was convicted of one specification of
   disobeying an order from a superior commissioned officer and one
   specification of sexual abuse of a child. United States v. Riojas, 2018 WL
   5619958, at *1 (Army Ct. Crim. App. Oct. 26, 2018). He ultimately appealed
   the judgment to the Court of Appeals for the Armed Forces (“CAAF”),
   which denied his petition for review. United States v. Riojas, 78 M.J. 346, 346
   (C.A.A.F. 2019).
          Riojas then filed coram nobis petitions with the Army Court of
   Criminal Appeals (“ACCA”) and the CAAF, claiming ineffective assistance
   of counsel in his initial proceedings. Both summarily denied his petition. The
   ACCA wrote in full: “On consideration of the Petition for Extraordinary
   Relief in the Nature of a Writ of Error Coram Nobis, the petition is
   DISMISSED.”
          Thereafter, Riojas filed this suit in the district court collaterally
   attacking his court-martial conviction on Fifth and Sixth Amendment
   grounds. The district court found he failed to state a claim on both grounds:
   as to the Fifth Amendment claim, the district court found the military courts
   “fully and fairly” considered Riojas’s due process claims on direct appeal.
   Then, the district court found the Sixth Amendment claim was fully and
   fairly considered by the ACCA when it denied his coram nobis petition. Riojas
   appeals only the Sixth Amendment holding, contending that the ACCA did
   not fully and fairly consider his ineffective-assistance claim.
          We review a district court’s dismissal for failure to state a claim under
   Federal Rule of Civil Procedure 12(b)(6) de novo. Wampler v. Sw. Bell Tel.
   Co., 597 F.3d 741, 744 (5th Cir. 2010). When a petition collaterally attacks a
   decision by the military court, “it is the limited function of the civil courts to
   determine whether the military has given fair consideration” to the claims




                                           2
Case: 22-50019        Document: 00516402635              Page: 3       Date Filed: 07/21/2022




                                         No. 22-50019


   raised in that collateral attack. Burns v. Wilson, 346 U.S. 137, 144 (1953). 1 In
   Fletcher, we explained that even a summary disposition by a military court
   constitutes “full and fair consideration” provided that the petitioner “fully
   briefed and argued these claims before the ACCA.” Fletcher, 578 F.3d at 278.
           Fletcher resolves this appeal. Like the petitioner in Fletcher, Riojas fails
   to identify how his Sixth Amendment claim was not fully briefed or
   considered by the ACCA. He presented several pages of briefing to the
   ACCA on his ineffective-assistance claim in his coram nobis petition. The
   ACCA considered the petition, but denied it. Therefore, he was afforded
   “full and fair review,” id. at 278-79, and the district court did not err when it
   dismissed his claim.
           For the foregoing reasons, the judgment is AFFIRMED.




           1
             To the extent Riojas argues the ACCA abused its discretion when it engaged in a
   summary disposition “by ignoring relevant facts and law in Riojas’s case,” we note that
   exceeds our limited review. See Fletcher v. Outlaw, 578 F.3d 274, 278 (5th Cir. 2009) (“[I]t
   appears that [petitioner] is arguing that he failed to receive full and fair consideration
   because the military courts were wrong on the merits of his habeas claim. This is not
   sufficient to show a lack of full and fair review.”).




                                                3